 

Exhibit 10.2

INTERNATIONAL

TESSERA TECHNOLOGIES, INC.

2003 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Tessera Technologies, Inc., a Delaware corporation (the “Company”), pursuant to
its 2003 Equity Incentive Plan (as amended to date, the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s common stock, par value $0.001 (“Stock”), set forth
below (the “Option”). This Option is subject to all of the terms and conditions
set forth herein and in the Stock Option Agreement attached hereto as Exhibit A
(the “Stock Option Agreement”) and the Plan, each of which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Stock
Option Agreement.

 

Participant: Employee ID: Grant Date: Vesting Commencement Date: Exercise Price
per Share: Total Number of Shares Subject to the Option: Total Exercise Price:
Expiration Date:

 

Type of Option:    ¨  Nonstatutory Stock Option Vesting Schedule:    The Option
shall vest and become exercisable according to the following indicated schedule:

 

  ¨ The Option shall vest and become exercisable with respect to twenty-five
percent (25%) of the shares of Stock subject to the Option on the first
anniversary of the Vesting Commencement Date, and thereafter the balance of the
Option shall vest and become exercisable in a series of thirty-six (36)
successive equal monthly installments measured from the first anniversary of the
Vesting Commencement Date, subject to Participant’s continued status as a
Service Provider through each of such vesting dates, such that the Option shall
be fully vested and exercisable with respect to all of the shares of Stock
subject to the Option as of the fourth anniversary of the Vesting Commencement
Date.

 

  ¨

The Option shall vest and become exercisable in a series of forty-eight (48)
successive equal monthly installments over the four-year period measured from
the Vesting Commencement Date, subject to Participant’s continued status as a
Service Provider through each of such vesting dates, such that the Option shall
be fully vested and exercisable with respect to all of the



--------------------------------------------------------------------------------

 

shares of Stock subject to the Option as of the fourth anniversary of the
Vesting Commencement Date. By his or her signature, Participant agrees to be
bound by the terms and conditions of the Plan, the Stock Option Agreement and
this Grant Notice. Participant has reviewed the Stock Option Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Option.

I have read and accepted all terms and conditions of the Plan posted on
www.etrade.com. Below are instructions on how to access the Plan:

1. Log into your E*TRADE account.

2. Click on Employee Stock Plan.

3. Click on Company Info.

4. Click on Documents.

5. Click on 2003 Plan.

 

TESSERA TECHNOLOGIES, INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:  

Michael Anthofer

    Print Name:  

 

Title:  

EVP, Chief Financial Officer

    Date:  

 

Address:  

3025 Orchard Parkway

       

San Jose, CA 95134

      Date:  

 

     



--------------------------------------------------------------------------------

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Tessera Technologies,
Inc., a Delaware corporation (the “Company”), has granted to Participant an
option under the Company’s 2003 Equity Incentive Plan (as amended to date, the
“Plan”) to purchase the number of shares of Stock indicated in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Parent or Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:
(i) terminations where there is a simultaneous employment or continuing
employment of Participant by the Company or any Parent or Subsidiary, and
(ii) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Parent or Subsidiary. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
Parent or Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.

(b) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.

(c) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Parent or Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding: (i) terminations where there is a simultaneous
reemployment or continuing employment of Participant by the Company or any
Parent or Subsidiary, and (ii) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.



--------------------------------------------------------------------------------

 

(d) “Termination of Services” shall mean the last to occur of Participant’s
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as applicable.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement. The Option shall be a Nonstatutory Stock Option.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Parent or Subsidiary. Nothing in the Plan or this Agreement shall
confer upon Participant any right to continue in the employ or service of the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company and its Parents and Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Parent or Subsidiary and Participant.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.8 and 5.10 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Services shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

(c) Notwithstanding anything in this Sections 3.1 hereof, pursuant to
Section 13(d) of the Plan, the Option shall become fully vested and exercisable
in the event of a Change in Control, in connection with which the successor
corporation does not assume the Option or substitute an equivalent



--------------------------------------------------------------------------------

right for the Option. Should the successor corporation assume the Option or
substitute an equivalent right, then no such acceleration shall apply.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice;

(b) The expiration of three months from the date of Participant’s Termination of
Services, unless such termination occurs by reason of Participant’s death or
Disability; or

(c) The expiration of one year from the date of Participant’s Termination of
Services by reason of Participant’s death or Disability.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b), during
the lifetime of Participant, only Participant may exercise the Option or any
portion thereof. After the death of Participant, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by Participant’s personal representative or by
any person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:

(a) An Exercise Notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable federal, state and foreign withholding or other taxes, which
the Company and/or its Parent or Subsidiary are required by applicable law to
account to any tax authority resulting from the grant, exercise, vesting or
distribution of the Option or the shares of Stock issuable thereunder or
otherwise pursuant to this Agreement (which payment may be made in cash, by
deduction from other compensation payable to Participant or in any form of
consideration permitted under Section 4.4 hereof or by the Plan);



--------------------------------------------------------------------------------

 

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law rule, or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash;

(b) Check;

(c) Delivery of a notice that Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

(d) With the consent of the Administrator, surrender of other shares of Stock
which (A) in the case of shares of Stock acquired from the Company, have been
owned by Participant for more than six (6) months on the date of surrender (or
such other period of time as the Administrator may determine), and (B) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the shares of Stock with respect to which the Option or portion thereof is
being exercised;

(e) With the consent of the Administrator, surrendered shares of Stock issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate exercise price of the shares of Stock with
respect to which the Option or portion thereof is being exercised; or

(f) With the consent of the Administrator, property of any kind which
constitutes good and valuable consideration.

4.5 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission



--------------------------------------------------------------------------------

or of any other governmental regulatory body, which the Administrator shall, in
its absolute discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable federal, state and foreign withholding or
other taxes, which the Company and/or its Parent or Subsidiary are required by
applicable law to account to any tax authority resulting from the grant,
exercise, vesting or distribution of the Option or the shares of Stock issuable
thereunder or otherwise pursuant to this Agreement (which payment may be made,
in the discretion of the Administrator, in cash, by deduction from other
compensation payable to Participant or in any form of consideration permitted
under Section 4.4 hereof or by the Plan); and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

(f) Shares of Stock issued upon exercise of the Option shall be issued to
Participant or Participant’s beneficiaries, as the case may be, at the sole
discretion of the Administrator, in either (i) uncertificated form, with the
shares recorded in the name of Participant in the books and records of the
Company’s transfer agent; or (ii) certificate form.

4.6 Tax Indemnity.

(a) Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary, Participant’s employing company, if different, and their affiliates
(collectively, the “Company Group”) from and against any liability for or
obligation to pay any Tax Liability (a “Tax Liability” being any liability for
income tax, withholding tax and any other employment related taxes or social
security contributions in any jurisdiction) that is attributable to (i) the
grant or exercise of, or any benefit derived by Participant from, the Option,
(ii) the acquisition by Participant of the Stock on exercise of the Option, or
(iii) the disposal of any Stock.

(b) The Option cannot be exercised until Participant has made such arrangements
as the Company may require for the satisfaction of any Tax Liability that may
arise in connection with the exercise of the Option and/or the acquisition of
the Stock by Participant. The Company shall not be required to issue, allot or
transfer Stock until Participant has satisfied this obligation.

(c) Participant authorizes the Company Group, or their respective agents, to
satisfy Participant’s obligations in regards to any Tax Liability through one or
a combination of the following:

(i) the withholding by the Company Group or their respective agents from any
compensation paid or payable to Participant an amount sufficient to satisfy such
Tax Liability;

(ii) Participant’s tender of a cash payment in an amount sufficient to satisfy
such Tax Liability;

(iii) with the consent of the Administrator, surrendered shares of Stock
issuable upon the exercise of the Option having a Fair Market Value on the date
of exercise equal to the aggregate Tax Liability; or



--------------------------------------------------------------------------------

 

(iv) with the consent of the Administrator, surrender of other shares of Stock
which (A) in the case of shares of Stock acquired from the Company, have been
owned by Participant for more than six (6) months on the date of surrender (or
such shorter or longer period determined by the Administrator), and (B) have a
Fair Market Value on the date of surrender equal to the aggregate Tax Liability.

(d) If Participant is a resident of the United Kingdom, then Participant’s “Tax
Liability” shall also include Participant’s National Insurance Contributions or
any National Insurance Contributions of the company Group that are attributable
to (i) the grant or exercise of, or any benefit derived by Participant from, the
Option, (ii) the acquisition by Participant of the Stock on exercise of the
Option, or (iii) the disposal of any Stock. At the discretion of the Company,
the Option cannot be exercised until Participant has entered into an election
with the Company (or such other member of the Company Group that is
Participant’s employer) (as appropriate) in a form approved by the Company and
Her Majesty’s Revenue & Customs (a “Joint Election”) under which any liability
of the Company Group for the employer’s National Insurance contributions arising
in respect of the granting, vesting, exercise of or other dealing in the Option,
or the acquisition of Stock on exercise of the Option, is transferred to and met
by Participant. In addition, Participant undertakes that, upon request by the
Company, he or she will join with his or her employer in electing, pursuant to
Section 431 of the Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) that,
for relevant tax purposes, the market value of the Stock acquired on exercise of
the Option on any occasion will be calculated as if the Stock were not
restricted and Sections 425 to 430 (inclusive) of ITEPA are not to apply to such
Stock.

4.7 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
shares of Stock are issued, except as provided in Section 13(a) of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option.

5.2 Option Not Transferable.

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, or, subject to the
consent of the Administrator, pursuant to a DRO, unless and until the shares of
Stock underlying the Option have been issued, and all restrictions applicable to
such shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of



--------------------------------------------------------------------------------

law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) During the lifetime of Participant, only Participant may exercise the Option
or any portion thereof, unless it has been disposed of with the consent of the
Administrator pursuant to a DRO. After the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

5.3 Adjustments. Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 13 of the Plan.

5.4 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given when sent via email or upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed to Participant to his or her address shown
in the Company records, and to the Company at its principal executive office. By
a notice given pursuant to this Section 5.4, either party may hereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise his or her Option pursuant
to Section 4.1 hereof by written notice under this Section 5.4.

5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.6 Governing Law and Jurisdiction. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The courts of the State of California shall
have jurisdiction to settle any dispute which may arise out of, or in connection
with, the Plan. The jurisdiction agreement contained in this Section 5.6 is made
for the benefit of the Company only, which accordingly retains the right to
bring proceedings in any other court of competent jurisdiction. By accepting the
grant of an Award and not renouncing it, a Participant is deemed to have agreed
to submit to such jurisdiction.

5.7 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state or foreign securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely effect
the Option in any material way without the prior written consent of Participant.



--------------------------------------------------------------------------------

 

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

5.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule

5.11 Not a Contract of Employment. Notwithstanding any other provision of this
Agreement or the Plan:

(a) the Plan shall not form part of any contract of employment between the
Company Group and Participant;

(b) unless expressly so provided in his or her contract of employment,
Participant has no right or entitlement to be granted an Award or any
expectation that an Award might be made to him or her, whether subject to any
conditions or at all;

(c) the benefit to Participant of participation in the Plan (including, in
particular but not by way of limitation, any Awards held by him or her) shall
not form any part of his or her remuneration or count as his remuneration for
any purpose and shall not be pensionable;

(d) the rights or opportunity granted to Participant on the making of an Award
shall not give Participant any rights or additional rights, and if Participant
ceases to be employed by the Company Group Participant shall not be entitled to
compensation for the loss of any right or benefit or prospective right or
benefit under the Plan (including, in particular but not by way of limitation,
any Awards held by him or her which lapse by reason of his ceasing to be
employed by the Company Group) whether by way of damages for unfair dismissal,
wrongful dismissal, breach of contract or otherwise;

(e) the rights or opportunity granted to Participant on the making of an Award
shall not give Participant any rights or additional rights in respect of any
pension scheme operated by the Company Group;

(f) Participant shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being unable to acquire
or retain shares of Stock, or any interest in shares of Stock pursuant to an
Award in consequence of the loss or termination of his office or employment with
the Company Group for any reason whatsoever (whether or not the termination is
ultimately held to be wrongful or unfair); and

(g) by accepting the grant of the Option and not renouncing it, Participant is
deemed to have agreed to the provisions of this Section 5.11.

5.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.



--------------------------------------------------------------------------------

 

5.13 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.

5.14 Data Protection. Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this document by and among, as
applicable, the Company Group for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan. Participant
understands that the Company Group holds certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares of stock or directorships
held in the Company, details of all options or any other entitlement to Shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).

Participant understands that Data will be transferred to E*TRADE and/or to such
other stock plan service provider as may be selected by the Company, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere (and, if Participant is a resident of a member
state of the European Union, may be outside the European Economic Area) and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of all recipients
of the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company Group, E*TRADE and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing consent may affect Participant’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Participant understands that he or she may contact the U.S. human
resources representative. This Section applies to information held, used or
disclosed in any medium.